Citation Nr: 0835328	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-06 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

3.  Entitlement to an initial compensable evaluation for 
residuals of a broken nose.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Bard) on appeal from October 2005 and September 2006 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Columbia, South Carolina.

The veteran appeared at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge at the RO in August 
2008.  A transcript of that hearing has been added to the 
record. 

The issues of service connection for an acquired psychiatric 
disorder, to include PTSD, and an initial compensable 
disability evaluation for residuals of a broken nose, are 
remanded to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  


FINDINGS OF FACT

1.  The veteran experienced chronic symptoms of multiple 
joint arthritis in service; experienced continuous post-
service symptoms of multiple joint arthritis; and the 
competent evidence of record is in approximate equipoise as 
to whether the veteran's osteoarthritis of the cervical 
spine, lumbar spine, knees, hands, and feet are related to 
his active military service.

2.  The veteran does not currently have rheumatoid arthritis.  




CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, 
osteoarthritis of the cervical spine, lumbar spine, knees, 
hands, and feet was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004 (holding that the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not 
be substantiated through such notice and assistance).  In 
view of the Board's favorable decision on the issue of 
service connection for osteoarthritis of multiple joints, 
further assistance is not required to substantiate that 
claim.

Service Connection for Arthritis of Multiple Joints

Service connection will be granted for disability resulting 
from an injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

In addition to the above, the pertinent laws and regulations 
provide that arthritis will be presumed to have been incurred 
in service if it had become manifest to a degree of ten 
percent or more within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

A review of the veteran's service treatment records reveals 
that at the time of his February 1966 pre-induction 
examination, the veteran was noted to have normal findings 
for the neck, upper extremities, spine, lower extremities, 
and feet.  On his February 1966 pre-induction report of 
medical history, the veteran checked the "no" boxes when 
asked if he had or had ever had arthritis or rheumatism; 
bone, joint, or other deformity; lameness; painful or trick 
shoulder or elbow; trick or locked knee; or foot trouble.  

In September 1966 during service, the veteran was seen with 
complaints of his ankles feeling weak and giving out on him.  
The veteran was given arch supports at that time.  Later that 
month, the veteran was seen with complaints of pain in his 
right hand for one week.  

At the time of a January 1967 orthopedic consultation while 
in service, the veteran reported having trouble with his 
knees.  He noted that his knees would swell and that he could 
not bend them normally when this occurred.  Physical 
examination revealed normal findings.  The examiner noted 
that the veteran did not have any orthopedic condition of his 
knees.  

In October 1967 while in service, the veteran was seen with 
complaints of acute metatarsalgia.  He was noted to have had 
a prior history of arthritis of the right knee.  Physical 
examination revealed swelling and tenderness of the right 
foot near the 2nd and 3rd metatarsophalangeal joints.  Later 
that month, the veteran was seen with complaints of foot 
pain, which was always worse prior to rain.  That same month, 
the veteran was seen with recurrent arthralgia of the right 
shoulder.  

In April 1968 in service, the veteran was seen with 
complaints of back problems.  He was noted to have had a 
weakly positive latex factor in the past and multiple 
complaints of bone pain.  At the time of the visit, the 
veteran complained of gradual onset of pain in the low back 
region and, on the following day, pain in the left hip 
region.  The pain in the left hip lasted about one day.  The 
pain in the back was aggravated by flexion and relieved by 
bedrest.  Physical examination revealed range of motion 
limited by pain.  

At the time of the veteran's May 1968 service separation 
examination, normal findings were reported for the neck, 
upper extremities, spine, lower extremities, and feet.  In 
the summary of defects and diagnoses section of the report, 
the veteran was noted to have arthritis that was probably 
rheumatoid in nature.  On his July 1968 report of medical 
history while still in service, the veteran checked the 
"yes" box when asked if he had or had ever had arthritis or 
rheumatism.  In the physician's summary section of the 
report, it was indicated that the x-rays were negative.  The 
service examiner noted that the veteran had had swelling 
joints in basic training and pain in his ankles, knees, right 
shoulder, and back.  It was also observed that the veteran 
had had a positive latex test which suggested rheumatoid 
arthritis. 

In a November 2006 letter, the veteran's private physician, 
R. Dorlon, M.D, who is Board-certified in Rheumatology, 
indicated that the veteran had a diagnosis of 
osteoarthritis/degenerative joint disease of multiple joints, 
including the neck, back, and knees.  He stated that the 
arthritis was permanent and chronic and that it was the same 
kind that the veteran had in the service, with joint pain and 
swelling, which had continued to progress.  

In January 2007, the veteran underwent a VA examination in 
conjunction with his claim.  The veteran was afforded several 
different examinations on various parts of the body.  The 
examiner noted that the claims folder was available for 
review in conjunction with the examination.  With regard to 
the hands, thumbs, and fingers, the examiner observed that 
the veteran was claiming that his current problems had 
started in service.  Following examination, the examiner 
rendered a diagnosis of bilateral degenerative joint disease 
of the hands.  It was the examiner's opinion that the current 
diagnosis was less likely than not first manifested by 
complaints in service.  

The January 2007 VA examiner noted that the veteran's private 
physician failed to adequately link the veteran's current 
complaints to a chronic condition in the military or 
chronicity of complaint that continued beyond one year of his 
military service.  The examiner observed that rheumatoid 
arthritis, as alleged, had not been documented or proven with 
objective evidence such as a negative rheumatoid factor 
currently found.  The finding was less than 20 IU/ml.  He 
noted that the private physician did not establish a 
diagnosis nor did the service treatment records establish a 
diagnosis of objective findings or data, but merely 
speculation.  

As it related to the shoulder, the veteran was found to have 
degenerative joint disease of both shoulders.  The January 
2007 VA examiner wrote that it was his opinion that the 
bilateral degenerative joint disease of the shoulders was 
less likely than not related to the complaints that were 
first manifested and findings and opinions held by his 
private physician.  He noted that the service treatment 
records failed to establish a chronic condition or chronicity 
of complaints relating to the shoulders.  He also stated that 
the veteran's private physician did not adequately link his 
current diagnosis to the military.  

As it related to the veteran's cervical spine, the January 
2007 VA examiner diagnosed the veteran as having both 
degenerative disc disease and degenerative joint disease of 
the cervical spine.  Like with the above, he indicated that 
these findings were less likely than not related to service.  
He again stated that the veteran's private physician had 
failed to adequately link the veteran's current diagnoses to 
his period of service.  He further opined that there was no 
chronicity of complaints or chronic condition while in 
service.  He also observed that the veteran had been involved 
in an automobile accident, which could have explained his 
condition.   

As to the veteran's feet, the January 2007 VA examiner noted 
that the veteran had bilateral hallux valgus, bilateral 
calcaneal bone spurs; and degenerative joint disease of the 
first metatarsophalangeal joints.  He again noted that these 
conditions were less likely than not related to service, and 
that the opinion by the veteran's private physician was 
inadequate.  He also reported that the lab work failed to 
identify rheumatoid arthritis, and that there were no 
civilian records from 1968 until recently which showed any 
diagnosis of rheumatoid arthritis or degenerative joint 
disease.  

At the time of his August 2008 hearing, the veteran testified 
that he was found to be physically and mentally fit at 
induction into service.  The veteran stated that he was 
currently being treated for arthritis of his legs, back, and 
feet.  He indicated that he had symptoms of arthritis while 
in service.  The veteran noted having swollen joints, swollen 
knees, lower back pain, and shoulder pain in service.  He 
stated that he was seen with complaints on numerous occasions 
while in service.  The veteran indicated that he  was exposed 
to extreme cold while stationed in Korea.  He noted that he 
had currently been diagnosed with osteoarthritis.  The 
veteran indicated that his rheumatologist had stated that his 
current arthritis was related to his period of service.  The 
veteran testified that his in-service symptoms had continued 
to the present day.  

The Board notes that for a veteran to prevail in his claim it 
must only be demonstrated that there is an approximate 
balance of positive and negative evidence.  In other words, 
the preponderance of the evidence must be against the claim 
for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, at 54 (1990). While the evidence does not overwhelmingly 
support the grant of service connection for osteoarthritis of 
the cervical spine, lumbar spine, knees, hands, and feet, it 
cannot be stated that the preponderance of the evidence is 
against the claim for service connection for arthritis of 
multiple joints.

After a review of the evidence, the Board finds that the 
veteran experienced chronic symptoms of multiple joint 
arthritis in service.  The service treatment records reflect 
that the veteran was seen with complaints of pain in various 
joints throughout his period of active service.  The 
veteran's credible testimony also supports such a finding of 
in-service chronic multiple joint symptoms.  At the time of 
his May 1968 service separation examination, arthritis, 
probably rheumatoid in nature, was noted in the summary of 
defects and diagnoses section of the report.  Moreover, on 
his July 1968 report of medical history, the veteran checked 
the "yes" box when asked if he had or had ever had 
arthritis or rheumatism and in the physician's summary 
section of the report, it was indicated that while x-rays 
were negative, the veteran had had swelling joints in basic 
training and pain in his ankles, knees, right shoulder, and 
back, along with a positive latex test which suggested 
rheumatoid arthritis.  

The Board also finds that the veteran experienced continuous 
post-service symptoms of multiple joint arthritis.  The 
service treatment records show such multiple joint symptoms 
of arthritis present at the time of separation from active 
service.  The veteran has also credibly testified to having 
had a continuity of symptoms of multiple joints since his 
period of service.  The Board finds the veteran's testimony 
of in-service symptoms and post-service symptoms to be 
consistent, and is actually corroborated by the service 
treatment record evidence of multiple joint symptoms in 
service.  

On the question of relationship of currently diagnosed 
osteoarthritis to service, the Board finds that the competent 
evidence of record is in relative equipoise as to whether the 
veteran's osteoarthritis of the cervical spine, lumbar spine, 
knees, hands, and feet are related to his active military 
service.  On this question, there is competent evidence that 
weighs in favor of a finding of relationship of current 
osteoarthritis to service, as well as competent evidence that 
weighs against such a finding of relationship to service.  

The favorable opinion from the veteran's private treating 
physician, that the veteran has osteoarthritis/degenerative 
joint disease of multiple joints, including his neck, back, 
and knees, which was the same type of arthritis he had in 
service, was rendered by a certified rheumatologist.  Such 
specialized training and experience tends to offer more 
weight to the private physician's opinion.  The private 
physician's opinion is also more consistent with the facts of 
record that show chronic in-service symptoms of multiple 
joint arthritis and continuous post-service symptoms of 
arthritis of multiple joints, including his neck, back, and 
knees. 

With regard to the January 2007 VA examiner's unfavorable 
opinion that any current degenerative joint disease was less 
likely than not related to his period of service, the Board 
notes that such opinion does not fully acknowledge or address 
the chronic in-service symptoms of arthritis, and denies that 
there was any continuous post-service symptomatology of 
arthritis from service separation to the present.  In light 
of the Board's finding, based in part on service treatment 
record evidence, of chronic in-service symptomatology and 
continuous post-service symptoms, the January 2007 VA 
examiner's unfavorable opinion was based in part on an 
inaccurate history and inaccurate assumptions.  Such an 
opinion based upon an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).   

In addition, the bases for the January 2007 VA examiner's 
opinions seemed to require objective evidence of a diagnosis 
of either arthritis in service, which is inconsistent with 
the legal criteria for establishing service connection for 
disabilities.  The bases for the January 2007 VA examiner's 
opinions also relied upon negative evidence, that is, relied 
upon what it characterized as a failure by the private 
physician to establish a link between current disability and 
service.  While such a comment on other opinion evidence is 
warranted and generally helpful as part of a thorough review 
of the medical evidence of record in forming an opinion, the 
weakness of such private opinion is not an adequate basis for 
the VA examiner's own formation of a medical nexus opinion 
based on the evidence that is of record. 

On the question of relationship of currently diagnosed 
osteoarthritis to service, the Board notes the January 2007 
VA examiner's indication that the veteran did not currently 
have rheumatoid arthritis.  To this extent, the January 2007 
VA examiner's observation of the evidence of record 
reflecting and absence of finding of rheumatoid arthritis in 
service tends to support the veteran's claim because it tends 
to rule out rheumatoid arthritis in service, leaving a 
stronger probability that the veteran's in-service chronic 
symptoms of arthritis, which continued after service 
separation to the present, were actually symptoms of the 
currently diagnosed osteoarthritis.  

On the question of whether the veteran's osteoarthritis of 
the cervical spine, lumbar spine, knees, hands, and feet are 
related to his active military service, because the weight of 
the competent medical opinion evidence is in relative 
equipoise, the Board will resolve such reasonable doubt in 
the veteran's favor to find that service connection is 
warranted for osteoarthritis of the cervical spine, lumbar 
spine, knees, hands, and feet.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  


ORDER

Service connection for osteoarthritis of the cervical spine, 
lumbar spine, knees, hands, and feet is granted.  


REMAND

At the time of the August 2008 personal hearing, the veteran 
testified that the symptomatology associated with his broken 
nose residuals had worsened in severity since the last VA 
examination.  The Board finds that the August 2006 VA 
respiratory examination that was conducted is inadequate for 
rating purposes because, while the examination noted the 
history and the veteran's complaints and examined the lungs, 
the evidence does not show results of examination of the 
veteran's nose.  38 C.F.R. § 4.2 (if examination report does 
not contain sufficient detail, it is to be returned as 
inadequate for rating purposes).  The veteran's residuals of 
broken nose require specific findings regarding the nose.  
For example, Diagnostic Code 6502 (traumatic deviation of 
nasal septum) is based on findings of degree of obstruction 
of one or both nasal passages.  Diagnostic Code 6504 (loss of 
part of the nose, or scars to the nose) is based on findings 
of whether there is loss of a part of the nose, or obvious 
disfigurement of the nose.  38 C.F.R. § 4.97 (2007).  An 
alternate possible rating for scars of the nose may be under 
Diagnostic Code 7800 (disfiguring scars of the face), which 
in turn requires specific clinical findings regarding the 
presence or absence of the characteristics of disfigurement 
(Note 1).  38 C.F.R. § 4.118 (2007).  As such, an additional 
VA examination, that includes examination and clinical 
findings specific to the nose, is necessary in this case to 
determine the extent of any current nose fracture residuals.

The Board further notes that the veteran has reported that he 
is currently in receipt of Social Security disability 
benefits.  The United States Court of Appeals for Veterans 
Claims (Court) has held that, where there has been a 
determination with regard to Social Security Administration 
(SSA) benefits, the records concerning that decision must be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

As to the issue of service connection for a psychiatric 
disorder, to include PTSD, the Board notes that, at the time 
of his August 2008 hearing, the veteran testified that he had 
been diagnosed as having both depression and anxiety.  The 
veteran's representative indicated that the secondary 
diagnosis on the veteran's SSA award was anxiety and 
depression.  The Board also notes that, based upon the above 
decision, service connection is now also currently in effect 
for arthritis of multiple joints.  

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 (2007) and compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  An 
examination is needed to determine whether the veteran has a 
current psychiatric disorder, and, if so, whether the 
disability is related to service or to a service-connected 
disability.

Accordingly, the issues of service connection for an acquired 
psychiatric disorder, to include PTSD, and an initial 
compensable disability evaluation for residuals of a broken 
nose, are REMANDED for the following action:

1.  Contact SSA and request all medical 
records associated with the veteran's 
award of SSA benefits.  Any records 
received should be associated with the 
claims folder.

2.  Schedule the veteran for a VA 
psychiatric examination in order to 
determine the nature, extent of severity, 
and etiology of any psychiatric 
disorder(s), including PTSD, which may be 
present.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.

If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
corroborated by the record was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and should offer an opinion as 
to (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors 
sufficient to produce PTSD by the 
examiner.  The examiner should 
specifically address the in-service 
stressful event of being hit in the face 
with a pipe during service in 1967 (which 
caused the residuals of broken nose for 
which service connection has been 
established).  

Alternatively, if PTSD is not found on 
examination, the examiner should 
delineate all psychiatric diagnoses 
reached to account for the veteran's 
psychiatric symptomatology.  The examiner 
should express an opinion as to whether 
any psychiatric disorder(s) found on 
examination is/are at least as likely as 
not (50 percent probability or greater) 
related to service on the basis of direct 
service incurrence, including reported 
traumatic experiences in service.  

The examiner is also requested to render 
an opinion as to whether it is at least 
as likely as not that the veteran's 
service-connected broken nose residuals 
or multiple joint arthritis caused or 
aggravated (permanently worsened) any 
current psychiatric disorder?  The 
examiner should provide rationales for 
all expressed opinions.

3.  The veteran should be scheduled for a 
VA examination of the nose to determine 
the severity of his broken nose 
residuals.  All indicated tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder should be made available to 
the examiner for review.  The examiner 
should comment on the percentage of 
obstruction of each nasal passage.  The 
examiner should also comment on the 
presence of any scar resulting from the 
injury, including its characteristics. 

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


